Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 15, 2017

The Court of Appeals hereby passes the following order:

A18A0602. CLAUDETTE JAMES v. YOLANDA L. LEWIS, COURT
    ADMINISTRATOR FOR FULTON COUNTY SUPERIOR COURT et al.

       Following a decision by the Fulton County Personnel Board, Claudette James
petitioned the superior court for a writ of certiorari. On March 13, 2017, the superior
court granted the writ of certiorari. However, after James failed to comply with
OCGA § 5-4-5 (a) by filing a valid bond, the superior court dismissed the petition.
James then filed a notice of appeal to this Court. The defendant has filed a motion to
dismiss, highlighting that James was required to follow the discretionary appeal
procedure.

       Under OCGA § 5-6-35 (a) (1), “[a]ppeals from the decisions of the superior
courts reviewing decisions of . . . local administrative agencies, and lower courts by
certiorari or de novo proceedings” must be made by filing an application for
discretionary appeal in this Court. See Simmons v. Georgia Bureau of Investigation,
236 Ga. App. 59, 59 (510 SE2d 618) (1999). This procedure must be followed even
where the superior court dismisses the certiorari petition. Brewer v. Bd. of Zoning
Adjustment of Atlanta, 170 Ga. App. 351, 351 (317 SE2d 327) (1984); Taylor v. City
of Atlanta, 184 Ga. App. 795, 795 (363 SE2d 45) (1987). James’s failure to comply
with the discretionary appeal procedure deprives us of jurisdiction over this appeal.

       Accordingly, the defendant’s motion to dismiss is GRANTED, and this appeal
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/15/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.